UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 10, 2012 LANTRONIX, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-16027 33-0362767 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 167 Technology Drive Irvine, California92618 (Address of Principal Executive Offices) (949)453-3990 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 10, 2012, Lantronix, Inc. (the “Company”) issued a press release announcing the sale of 151,400 shares of common stock pursuant to the partial exercise of the over-allotment option granted to the underwriters of the previously announced public offering. Roth Capital Partners, LLC served as the sole manager in the offering. A copy of such press release isfiled as Exhibit 99.1 to this Form 8-Kand is herebyincorporated by reference herein. The Company received net proceeds from this partial over-allotment option of approximately $348,000, after deducting underwriting discounts and other estimated offering expenses. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated May 10, 2012, entitled “Lantronix, Inc. Announces Partial Exercise of Over-Allotment Option Related to Closing of Common Stock Offering.” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LANTRONIX, INC. Date: May 11, 2012 By: /s/ Jeremy Whitaker Jeremy Whitaker Chief Financial Officer and Secretary 3 EXHIBIT INDEX Exhibit Number Description Press Release dated May 10, 2012, entitled “Lantronix, Inc. Announces Partial Exercise of Over-Allotment Option Related to Closing of Common Stock Offering.” 4
